Citation Nr: 0121300	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  01-00 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
stenosis and osteoarthritis, lumbar spine at L4-5 with 
limitation of motion.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to March 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 1999 and March 2000 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.

The Board notes that in the veteran's July 2000 notice of 
disagreement, he expressed dissatisfaction with the 
evaluation of his wrist and stated that it did not reflect 
his full disability.  In an April 2001 notice of 
disagreement, the veteran stated that he should received 100 
percent disability.  He testified at a June 2001 travel board 
hearing that he could not work at all due to his back 
disability.  To the extent that these statements may be 
viewed as a claim for an increased evaluation of a wrist 
disability and a claim of entitlement to total disability 
rating based on individual unemployability, they are referred 
to the RO for appropriate action.


REMAND

Effective November 9, 2000, the Veterans Claims Assistance 
Act of 2000 was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  Among other things, this law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist.  
This law applies to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Thus because of the 
change in the law eliminating the requirement of a well-
grounded claim, and mandating full development, the RO must 
adjudicate this claim under the current statute.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000). 
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

The veteran contends that his service connected lumbar spine 
disability is more disabling than reflected in his 20 percent 
evaluation.

The veteran stated during his Travel Board hearing that he 
has received treatment for his lumbar spine disability at the 
Southern Tier Clinic and Dr. Byswell, a private physician.  
There is no indication that the RO has requested these 
records.  Records submitted by the veteran from the Southern 
Tier Clinic address other disabilities.  In order to assist 
the veteran in developing his claim for an increased 
evaluation, reasonable efforts must be made to obtain his 
private medical records.  38 U.S.C.A. § 5103A (West Supp. 
2001).  

In addition, the veteran testified the he received treatment 
at the VA Outpatient Clinic (OPC) in Binghamton, New York.  A 
review of the claims files reveals that these records were 
not requested by the RO.  Since VAMC records are within the 
Secretary's control, and could reasonably be expected to be 
part of the record, they are deemed to be constructively part 
of the record on appeal and must be obtained.  Dunn v. West, 
11 Vet. App. 462, 466 (1998); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Furthermore, the RO is advised to make efforts to obtain 
records of any ongoing treatment the veteran received for his 
lumbar spine disability during the pendency of the appeal.  
38 U.S.C.A. § 5103A (West Supp. 2001); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992). 

Evaluation of the lumbar spine has not been preformed in over 
18 months.  When an evaluation of a disability is based on 
limitation of motion, rating personnel must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.

In addition, with any form of arthritis, painful motion is an 
important factor of disability. The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability. Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint. Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint. 38 C.F.R. § 4.59.

As a final matter, the Board notes that the veteran is in 
disagreement with the initial evaluation assigned for his 
service-connected lumbar spine disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court recognized a 
distinction between the veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection (as in this case) and a claim for an increased 
rating for a service-connected disability.  The Court found 
two important reasons for this distinction - consideration of 
"staged" ratings and the adequacy of the statement of the 
case.  Staged ratings allow for the assignment of separate 
ratings for separate periods of time based on the facts 
found.  On remand, the RO will have an opportunity to 
specifically consider whether staged ratings would be 
appropriate.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his lumbar spine disability since August 
1994.  Of particular interest are medical 
records from the Southern Tier Clinic, 
Dr. Byswell, and the Binghamton VAOPC.  
After securing the necessary releases, 
the RO should request copies of any 
medical records that have not been 
previously obtained.  Any such records 
obtained should be associated with the 
claims file.  Unsuccessful attempts at 
procuring any medical records must be 
documented in writing.

2.  The veteran should be afforded a VA 
orthopedic examination to evaluate the 
service-connected lumbar spine stenosis.  
The claims folder should be made 
available to the examiner for review 
before the examination and a notation to 
the effect that this record review took 
place should be included in the 
examination report.  The examination 
report must include range of motion 
studies for the lumbar spine, with 
notation as to the degree of motion at 
which the veteran experiences pain, if 
any. The examiner is asked to identify 
and describe any current symptomatology, 
including any functional loss associated 
with the lumbar spine due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse. The examiner should 
also discuss factors associated with 
disability from arthritis, such as 
objective indications of pain on pressure 
or manipulation, and muscle spasm. If 
there is no evidence of any of the above 
factors on examination, the examiner 
should so state. The examiner should also 
inquire as to whether the veteran 
experiences flare-ups. If so, the 
examiner should describe, to the extent 
possible, any additional functional loss 
or limitation of motion during such 
flare-ups.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim. 


3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied 
with and satisfied. 

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veteran's Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




